Title: Enclosure: Joseph McCoy’s Poem, “The Expedient,” [ca. 3 July 1809]
From: McCoy, Joseph
To: Jefferson, Thomas


            The Expedient; Addressed to Mr Jefferson
            
            
              Let the slave, with treacherous
                zeal,
              Skill’d to weave the flattering wile,
              Win, without a heart to feel,
              Folly’s friendship, greatness’ smile;
            
            
              Sage, not such addrisses thee—
              No, to freedom early won,
              Proud he boasts a spirit free,
              Friend of all as slave of none.
            
            
              Calm, thro thy eventful time,
              Wedded to thy country’s fame,
              Thou hast led thy march
                sublime,
              Honor’d still, for still the same.
            
            
              Peace thy lov’d retirement
                guard!
              Happy be thy rural reign!
              Were desert its own reward
              Not my warmest wish were vain.
            
            
              But not mine ’tis here to seek
              Praise’s language, Sage revered;
              Let a glorious nation speak!
              Let the great & good be heard!
            
            
              Thou thy fondest wish dost
                gain,
              Ease domestic, rural peace;
              Hast thou done? does nought
                remain?
              Do thy public wishes cease?
            
            
              No, while lives a vital spark,
              Glowing in that patriot breast,
              As its genius shalt thou mark
              Every movement of the West:
            
            
              As its genius, fondly true,
              Watch to ward impending ill;
              As its genius cherish too
              Taste & Wisdom, Toil & skill.
            
            
              Hence, the undistinguish’d Muse
              Fond thy bow’rs among would steal;
              Haply fanciful her views—
              Haply all his merit Zeal—
            
            
              Nations have their infant time;
               Slow the steps, progressive traced,
              Which have led them to the
                prime
              Mark’d by knowledge, Wealth, & Taste
            
            
               As political advance,
              So is literary made,
              Harmonizing, not by chance
              This by that has still been sway’d.
            
            
            
              So the Nations
                have come forth,
              But the western world is new;
              Not alone by recent birth,
              But by modes of thinking too.
            
            
              Empires have been born, have
                grown,
              Shook the world, & passed away;
              Yet, as this peculiar, none
               Ever issued into day.
            
            
              Young in an enlighten’d time,
               Well Columbia truth explored;
              Wisdom’s radience on her clime
              Rich as morning sunshine pour’d
            
            
              Hence the mild & stable
                form
              Of her plan of ruling pow’r;
              Not th’expedient in a storm
              Rashly seazed to serve the hour.
            
            
              Balancing & balanced all,
              ’Tis a system self secure;
              On, as the terrestrial ball,
              Rolling regular & sure.
            
            
              Yet this cause, that misery
                check’d,
               And advanced this glorious end,
              Visits us with an effect
              Which should wake his country’s friend.
            
            
              Britain’s rude
                barbaric rage
              Gradual, feelings mild replaced;
              Gradual mounting, stage by
                stage,
              Rose her learning, arts, & taste.
            
            
              How were those, in early time,
              To the pen their lives who gave?
              Fed by Vanity or Crime
              Or dependents of a slave.
            
            
              Public taste the Muse should
                guard;
               Public taste gave not support;
              Great the toil for small
                reward,
              Hence the piteous poor resort.
            
            
              Yet ’twas thus the british muse
              Up the heights of glory drew
               But the course which she could
                choose
               Will the western Muse persue?
            
            
              No: the cause her steps that
                press’d
              Here exerts to urge astray;
              But strong causes of the West
               Work with counteracting sway.
            
            
              Britain, tho up reason’s hill
              Marching ’fore the neighbouring climes,
              Lugg’d with her, as lugs she
                still,
              Relic’s of her feudal times
            
            
              Mark’d distinctions, severing
                wide
               These from those, the gentle mind,
              Chill repress’d its native
                pride,
              Oft to this poor shift inclined.
            
            
              No such here; or if there were
               Where’s the man of regal wealth
              Animating stately glare
               With thy eye-beam labouring Health?
            
            
              Or suppose that selfish care
               Here might feed a minion crew;
              Yet what oft was kindness there
              Were flat insult in our view.
            
            
              Thus, th’intelligence that gave
              Western liberty to live,
              Then secured, to bless the
                brave,
              All equality can give
            
            
               That, with ordering hand
                sublime,
               Framed our mighty league profound,
              Fill’d with works of peace our
                  time
               Breathing life & joy around
            
            
              Habits settles, thoughts
                inspires,
              Blackening the dependent’s views;
              For the West, while freedom
                fires,
              Claims an independent Muse.
            
            
              Or if public scorn, that great,
              Pow’rful scourge of graceless deed,
              By some spell had lost its
                weight,
              Nor could make a heart to bleed;
            
            
              Genius ever had its pride,
              Nought can combat here its force;
              Nor by birth nor wealth outvied
              Merit mounts its lofty course—
            
            
              Here this pride, then, ne’er can
                fail
              Ever, hence, must Genius’ soul
              Spurn, tho wrechedness assail,
              Ostentation’s chilling dole.
            
            
              There’s the point: methinks tis
                plain
              What oft guarded Britain bard,
              Individual bounty vain,
              Ne’er the western muse can guard.
            
            
            
              Shall she perish then unknown?
              Shall her pride her lyre destroy?
              Or, if not, shall she alone
              Weep amidst a world of Joy?
            
            
              Time will come, a glorious
                time!
              Rising fast, nor far away,
              When her warble, round our
                clime,
              Welcome as delight, shall stray.
            
            
              Nought to cheer her, then,
                indeed,
              Need peculiar hand extend,
              No defender will she need,
              For a world will be her friend.
            
            
              Everywhere her steps shall
                rove,
              All the continent her home,
              Open arms & looks of love
              Waiting her where’er she roam
            
            
              Duty, then, shall, martyring
                Will,
               Wake no more th’enthusiast’s sigh
              Wild her airy harp shall thrill
              Vivid roll her radient eye.
            
            
              In the South, as breaks the
                morn,
              Oft shall she, while all is still,
              Listening to the farm house
                horn,
               Pause upon the distant hill
            
            
              Then from high too widely see
              Driving Teams, & Youths who come
              O’er gray heights, with shouts of
                glee,
              Hurrying to the harvest home.
            
            
              But when flames the sun on
                high,
              Languid, hush’d the world beneath,
              Then, when scarce the South’s warm
                sigh
              Stirs the thistle on the heath
            
            
              Wrapt into the mighty grove,
              Cool while play the rustling leaves,
              She shall find the maid of love
              Whose full bosom anxious heaves;
            
            
              And with wildest mellowest lay
              Soothe her thought of fondness pure,
              Where the waters dash, that
                stray
              Sounding down the dell obscure.
            
            
              Then the lover shall she mark
               Gliding thro the path unknown
              Tracing swift the winding dark
              Hid now in th’Elysium lone.
            
            
              In the North she fond shall
                stray
              Where, to neighbouring shoreland height,
              Hums the lively City gay,
               All its bustling ports in sight.
            
            
              Proud moves out th’Adventurer
                new,
              Looking forth to unknown skies;
              Hark! she sounds the long
                adieu,
              Wide the shouting port replies!
            
            
              Rising o’er the white sea foam
              Mounts the dim sail, far away
              Lofty, now, rejoicing home,
               Comes the great ship, thundering gay.
            
            
              Where near woody headland rude
              Busy fishers haunt the shore
              Oft shall she, across the
                flood,
              Sit to mark the clanking oar.
            
            
              And while in th’inclement night
              Whistling whirls the drifting snow,
              From thy fairy watch-tow’r,
                White!
               Hear the stormy sea below.
            
            
              Then, how will she shrinking
                gaze,
              When, thro squally
                gloom so dark,
              Lone the lanthern’d ship-light’s
                blaze
              Dances with the bounding bark.
            
            
              Or when, thro the night
                unblest,
              Awful from the roaring main
              Signal guns of Ship distress’d
              Flash, & pause, & flash again.
            
            
              Yes, her glorious day shall
                come,
              Bright to rise, & long to last;
              But shall she unheeded roam
               Till her day of gloom be past?
            
            
              Let us not th’unjudging join
               Pleased to blame the mind:
              Gold is moulded ’ere ’tis coin
               Form’d a nation ’ere refined.
            
            
              Flying crualty, & shame,
              Persecuted, lorn, distress’d
              When the fathers of our name
              Sought the solatery West
            
            
              Scatter’d round the mighty
                coast
              Where treed Bear oft growl’d from high
              Was it their’s of song to
                boast?
              Or in letter’d love to vie?
            
            
            
              No: while Safety might have
                bred
               Genius to each art of grace;
              Danger that same Genius led
              Proud to toil, to fight, & chace.
            
            
              When the rising Country’s hum,
              Shrieks & war-whoops swell’d afar
              When the rolling frontier drum
              Roused them to the midnight war
            
            
              Bold would they, with flaming
                eye,
              Fortress seek array’d for fight;
              Or to marshalling bugle fly
               Sounding from the ridgy height
            
            
              Then rush forth: The foes give
                way,
              Dogg’d thro dell & woodland thick,
              Round the hills the bugles
                play,
              Rattling rifles flashing quick.
            
            
              Toiling, battling, mastering
                game,
              All their pow’rs & thoughts required
              Excellence in these gave fame
              These Ambition roused & fir’d
            
            
              Thus were form’d the men to
                ills
              Who in time we well may boast
              Bursting from their hundred
                hills
              Hurl’d the ruthless from our coast.
            
            
              Revolution’s tumults o’er,
              Purchased liberty divine,
              Might they Taste’s fair worlds
                explore
              Anxious but to please, refine?
            
            
              Happier toil the race endears:
              Freedom, as its nature pure,
              Hardly won, with blood &
                tears,
               Twas their glory to secure.
            
            
              Struggling from their dangerous
                state
              Careful they, new born to fame,
              As some tuneful Organ great,
              Built their government’s fair frame
            
            
              Faintly yet Taste’s glimmer
                shone;
               Yet the grand machine was new,
              Genuine to preserve its tone
              Fir’d each thought, & fix’d each view.
            
            
              Thus, if languish Poesy
              Without favour or applause,
              Ill distressful! yet may we
               Trace it to a glorious cause.
            
            
              Murmers, then, were vile &
                vain,
               Selfish spleen’s resort unwise,
              Yet, forbearing to complain,
              Let us not the theme despise.
            
            
              Poesy, in Rudeness’ spite,
              Wins to gentleness the mind;
              And, tho wild, it wakes
                delight,
              Leaves no latent thorn behind.
            
            
              Here, where broadest views
                expand
              Of a world of peace & joy,
               Skillful be the Muse, &
                bland,
               Nor let drivelling thrift destroy.
            
            
              How has wakeful Wisdom watch’d
              O’er the western counsels blest;
              Battle’s Genius, how unmatch’d,
              Hast thou thunder’d in the West!
            
            
              Thou, Philosophey, hast mild
              Bid the dancing lightnings play
              Round thy brow, & roving
                wild,
              Off thy pointed finger stray!
            
            
              Fond Health’s guardian genius
                cheers
               Beauty sinking on his breast;
              Sage, yet kind as youth in
                tears,
              Goes he forth in blessing blest.
            
            
              Nor depress’d the maid who
                still
              Spends in silent walk her hours,
              Thro the vale & round the
                hill
              Placed gathering plants & flow’rs.
            
            
              Moral ethics, Politics
              Clime more favouring never knew;
              Idle, hence, the Juggler’s
                tricks,
              But, alas! deplored by few,
            
            
              Poesy the fields alone,
              All her feet with brambles torne,
              Loose in air her tresses blown,
              Strays, neglected girl! forlorn.
            
            
              On the lonely rock reclined,
              Listening to the sounding fall,
              World! what art thou to her
                mind,
              With thy cares & follies all!
            
            
              But such scene not still
                employs,
              She is but of human mould,
              Human cares still human Joys,
              Twining viper like, enfold.
            
            
            
              Till the bard unpunish’d may
              Make his life a life of song,
              How shall she, till that proud
                day,
              Struggle thro the listless throng?
            
            
              Shall she, as in Europe oft,
              Be the minion of the Great
              While her gentle spirit soft
              Sinks beneath dependence’ weight?
            
            
              Shall e’er, amidst th’alarms
               Of mischance & poverty,
              Fly into a villain’s arms,
              Or embrace an idiot’s knee?
            
            
              O, forbid it, Sire of Time!
              Rather let the Maid unblest
              Never with a gleam sublime
              Hence emblaze to shame the West—
            
            
              For the West is freedom’s home,
              And, while seasons take their round,
              Never there, whate’er her doom,
              Be a shackled spirit found.
            
            
              Yet to cheer her early hours
              Can no glorious patron be?
              Sure not worthless that whose
                pow’rs
              Soothe the gentle, fire the free.
            
            
              Let Columbia then be heard,
              And, to bid her genius rise,
              From her senate house revered,
              Shew on high the annual prize
            
            
              But not song alone should claim
              Honours from the nation’s hand;
              Every studious son of fame
              Scatters riches round the land.
            
            
              Nay, the theme must soon be
                scan’d;
              Else some institution blest,
              National & bountious plan’d
              Shall enliven Genius’ breast.
            
            
              Thus might grecian days revive
              
                Maros,
                  Newtons come again
              Talents would with Talents
                strive,
              Never could such strife be vain.
            
            
              Yet the nation’s finger free
              Annual pointing out th’elect,
              Tho it genius roused, would be
               Still more glorious in effect.
            
            
              For the frequent test to ply
              Must o’er genius’ toils refined
              Throw an air of import high
              That would catch the public mind.
            
            
              Not all Homer’s blaze of soul
              With all Newton’s world of mind
              Could so much effect the
                Whole
              If to that one end combined.
            
            
              Silent as the mellowing dew
              Show’rs refreshing thro night veil
              Would th’impression, soft as
                true,
              On th’unconscious nation steal
            
            
              So enquiry, curious still,
              Wide would knowledge rich difuse;
              And with touch of joy &
                skill
              O’er her loved harp live the Muse
            
            
              O, whence was it, melting oft,
              Long, that spelling pow’r you stole,
              That sweet witchery that so
                soft
              Weaves itself thro feeling’s soul?
            
            
              Not rude genius e’er alone
              Could the fairy charm impart;
              For, tho but to genius known,
              Yet is, Poesy an art.
            
            
              One in which not taste refined
              Genius pow’rful, subtile, warm,
              Till long practice mould his
                mind,
              Can the graceful master form.
            
            
              Wandering rays, dispersed in
                air,
              To a focus, must be lured
              ’Ere, concentring, glowing
                there,
              Sense be of their force assured.
            
            
              At a point the mental beams
              Thus converged, we bright behold;
              But if lost in scatter’d gleams
              Faint each fitful glimmer cold.
            
            
              Where the mind’s full force to
                bind
               Sweet seductive song to thee,
              Were fond boyhood’s dreams to
                end
              E’en in want & misery.
            
            
              Shall the drivelling dolt
                complain
               That his country’s genius sleeps?
              Nay, while, hapley, waked in
                vain,
              Haughty in disgust, it weeps—
            
            
            
              Be the people roused to guard
              Those who form the mind & heart;
              Let their toils command reward,
              Else what bard dare court his art?
            
            
              For still be it full in mind,
              The Republican with scorn,
              Child of feeling, proud as
                kind!
              Private Patronage will spurn.
            
            
              Taste for fancy’s toils of fame
              Rapidly gains ground, tis true,
              Nature, every where the same,
              Renders sure its triumph too;
            
            
               Yet to it the touch of pow’r
              May a hastening impulse give—
              So may Bards, at no far hour,
              Live to write & write to live.
            
            
              In his vale, then, blest to
                prove
              Thought & feeling’s full controul,
              Shall the son of song &
                love
              Form his little world of soul
            
            
              Take sweet Eve’s relaxing walk
              With his fond one, who, the while,
              Asks & tells, in playful
                talk
              Twenty nothings, for a smile
            
            
               Elegance & tasteful care
              Shall that home of love pervade
              Books & hearts each thought to
                share
               Make it all home can be made.
            
            
              There shall fond, oer human
                strife,
              Breathe the philanthropic pray’r;
              Pow’rful as the pulse of life,
               Thrill the patriot feeling there.
            
            
              Thence shall, o’er our country
                wide,
              Th’informing light of Genius play;
               Thence, in glow of patriot
                pride,
              Come his Glory’s lofty lay.
            
            
              Honour’d be the Poet’s name!
              Ever honour’d they who dare
              Glorious raise their country’s
                fame,
              Tho denied that country’s care.—
            
            
              As for me, my pow’r is nought;
              Fond the patriot thought I tell,
              Tho without t’endear
                  that thought
              E’en a friend to say “tis well”—
            
            
              Yet oft flying city noise
              As thy banks that court delay
              Schuylkill, dear for pensive joys
              In sequester’d walk I stray
            
            
              Pleased can I the strain
                unknown,
              Hanging oft the blue wave o’er,
              Mingle with the gale that lone
              Breathes along the silent shore.
            
            
              Nature’s both, they both shall
                die,
              As, while no one listening heeds,
              Falls the Evening’s latest
                sigh,
              Waving slow the distant reeds
            
          